Citation Nr: 1327981	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2010 substantive appeal to the Board, he requested to testify at a videoconference hearing at the RO before a Veterans Law Judge (VLJ).  See 38 C.F.R. § 20.700 (2012).  The Veteran was scheduled for a videoconference hearing before a VLJ in March 2013 to which he did not appear.

If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2012).  The request for a new hearing will not be granted unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

In this case, the Veteran informed the RO two days after the scheduled hearing that he did not appear because his car broke down on his way to the hearing.  The claim was returned to the Board without the Veteran being scheduled for another hearing.  The Veteran's representative argued in an August 2013 motion that the Veteran had good cause for missing the March 2013 hearing because his car broke down on the way to the hearing and the Veteran notified the RO of his reason for not appearing and requested a new hearing within 15 days.  While the Veteran did not submit a written notice within 15 days of the missed hearing, he did contact the RO within 15 days and the report of contact in the claims file states that he was to be provided notification on rescheduling the hearing.  The claims file does not reflect that such notice was sent to the Veteran.  The Board finds that the Veteran's contact with the RO two days after the March 2013 scheduled hearing constituted a motion to reschedule and that his car breaking down on the way to the hearing constituted good cause for missing the hearing.  38 C.F.R. § 20.704(d).  Furthermore, in this situation the Veteran could not have submitted notice prior to the hearing.  See id.  The Veteran has not since withdrawn his request for a hearing.  Accordingly, the claim must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

